          Case 2:19-cv-00612-MPK Document 61
                                          60 Filed 02/18/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ADAM ANDERSON, Administrator of the                    )
ESTATE OF JOEL VELAZQUEZ-REYES,                        )
Deceased, et al,                                       )
                                                       )
               Plaintiff,                              )       Civil Action No. 19 cv 612 MPK
                                                       )
        v.                                             )       Judge Maureen P. Kelly
                                                       )
ORLANDA HARPER et al.,                                 )
                                                       )
                                                       )
               Defendants.                             )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by

them, to the Dismissal With Prejudice of this action, including all claims and counterclaims stated

herein against all parties, with each party to bear its own attorney's fees and costs.




/s/ Steven M. Barth, Esquire                           /s/ John A. Bacharach, Esquire
Steven M. Barth, Esquire                               John A. Bacharach, Esquire
Counsel for Plaintiff                                  Counsel for Defendants
